NO. 07-01-0449-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

NOVEMBER 30, 2001

______________________________


IN THE INTEREST OF THE VALDEZ CHILDREN

_________________________________

FROM THE COUNTY COURT AT LAW OF MOORE COUNTY;

NO. CL6700; HONORABLE DELWIN MCGEE, JUDGE

_______________________________

Before QUINN and REAVIS and JOHNSON, JJ.
	On October 25, 2001, appellant Paul Valdez gave pro se notice of appeal from an
order in Cause No. CL6700 in the County Court at Law of Moore County which modified
the amount of child support he was required to pay.  On November 1, 2001, the clerk of
this court received and filed a pro se notice signed by appellant which stated that appellant
wished to withdraw his appeal.  
	Accordingly, without passing on the merits of the case, appellant's request to
withdraw his appeal is granted and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).

	Inasmuch as the appeal is dismissed at the appellant's request, no motion for
rehearing will be entertained, and our mandate will issue forthwith.  All costs are assessed
to the parties incurring the same.  

							Phil Johnson
							    Justice


Do not publish.  



x.App.-El Paso 2003, no pet.).  Appellant did not
respond and no amended certification reflecting a right to appeal has been filed in a
supplemental record.  Thus, we dismiss the appeal.
	Accordingly, the appeal is dismissed.
						Don H. Reavis
						    Justice
1. Appellant was first notified he may not have a right to appeal by letter dated March
15, 2005, addressed to him at the Lynn County Jail in Tahoka, Texas.  Following the return
of that letter with the envelope marked "Moved, Left No Address," appellant was located
at the Middleton Unit in Abilene, Texas, and a second notice letter was then mailed.